NUMBER 13-21-00459-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


IRON TIGGA, LLC AND
ABRAHAM QUINTANILLA III,                                                  Appellants,

                                           v.

LAW OFFICES OF
DAVID W. SHOWALTER, LLP,                                                     Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                          MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                Memorandum Opinion by Justice Longoria

      Appellants Iron Tigga, LLC and Abraham “A.B.” Quintanilla III appeal the trial

court’s denial of their motion to dismiss a suit brought by appellee Law Offices of David

W. Showalter, LLP (Showalter) concerning the payment of certain legal fees. By five

issues, appellants contend that Showalter’s claims should have been dismissed under
the Texas Citizens Participation Act (TCPA). Because we agree, we reverse and remand.

                                         I.      BACKGROUND

A.      2007 Suit and Post-Judgment Proceedings

        Quintanilla, Andrew Maes, Alex Ramirez, and Alex’s brother Rolando Ramirez

were members of the “Kumbia Kings,” a popular music group formed in the late 1990s. In

2007, Maes and the Ramirez brothers sued Quintanilla 1 for breach of contract, breach of

fiduciary duty, and fraud, alleging that they were each entitled to a portion of the profits

earned by the group from its founding until 2003 (the underlying suit or 2007 suit). After

a bench trial in November of 2012, the 319th District Court found against Maes but in

favor of the Ramirezes, awarding each brother $393,266 in damages, plus pre- and post-

judgment interest. See Maes v. Quintanilla, No. 13-13-00005-CV, 2015 WL 1957548, at

*3 (Tex. App.—Corpus Christi–Edinburg Apr. 30, 2015, pet. denied) (mem. op.) (affirming

judgment).

        Showalter represented all three plaintiffs in the 2007 suit. At the 2012 bench trial,

he testified that $65,000 was a reasonable and customary fee for the services his firm

had provided “through trial and post[-]trial motions,” that $18,000 would be a reasonable

fee in the event of an appeal to this Court, and that $20,000 would be a reasonable fee

in the event of an appeal to the Texas Supreme Court. Showalter further testified that the

three plaintiffs had entered into a contingent fee agreement with him and that “another

reasonable way to calculate attorney’s fees is 40 percent of the amount recovered; and if

there’s an appeal, an extra five percent.” Ultimately, in addition to damages, the



        1The 2007 suit was brought against appellants Quintanilla and Iron Tigga, LLC, Quintanilla’s solely-
owned company. Both Iron Tigga, LLC, and Quintanilla were named as defendants in the instant suit and
both are parties to this appeal. We refer to appellants collectively as Quintanilla.


                                                     2
November 2012 final judgment awarded the Ramirez brothers “[r]easonable and

necessary attorney’s fees in the amount of $65,000,” plus conditional appellate fees in

the amounts of $18,000 and $20,000, in accordance with Showalter’s testimony. 2

        Showalter continued to represent the Ramirez brothers in post-judgment

proceedings and collection efforts. In 2013, he successfully sought an order in bankruptcy

court declaring that the 2012 judgment debt was not dischargeable by Quintanilla. And in

2016, pursuant to a motion filed by Showalter on behalf of the Ramirezes, the trial court

appointed a receiver “with the power and authority to take possession of all leviable

property of” Quintanilla. See TEX. CIV. PRAC. & REM. CODE ANN. § 31.002(b)(3) (stating

that a court may “appoint a receiver with the authority to take possession of [a judgment

debtor’s] nonexempt property, sell it, and pay the proceeds to the judgment creditor to the

extent required to satisfy the judgment”).

        At some point in 2018, the Ramirez brothers hired attorneys Bianca Medina and

Kim Frost to represent them. On October 30, 2018, Medina and Frost, on behalf of the

Ramirezes, applied to 319th District Court for a writ of garnishment to be directed to

Quintanilla’s father, Abraham Quintanilla Jr. (Abraham). The application alleged that

Quintanilla does not possess property in Texas subject to execution sufficient to satisfy

the judgment, but that Abraham “is indebted to [Quintanilla] by reason of a contractual

relationship which exists between [Abraham] and [Quintanilla].” The court granted the

request and the Nueces County Clerk issued the writ, which forbade Abraham from

paying any debt he owed to Quintanilla pending further order of the court.



        2  According to an Abstract of Judgment issued by the Nueces County Clerk on January 4, 2018,
the total amount owed by Quintanilla under the November 2012 judgment as of that date, including interest,
was $1,082,753.82.


                                                    3
B.     Instant Suit

       On June 3, 2021, Showalter filed the instant suit in the 148th District Court against

Quintanilla and the Ramirez brothers, alleging that the Ramirezes, “in coordination with

all Defendants, fired [Showalter] immediately before an out-of-court settlement and have

since refused to pay the legal fees owed under the contract.” The suit asserted a claim

for breach of contract against the Ramirez brothers, pointing to the following provision

contained in a fee agreement signed in 2006 by Showalter and both Ramirezes:

       ln consideration of the services rendered and to be rendered by our
       attorneys in the prosecution of our said claim for damages [against
       Quintanilla], [w]e here and now set over and assign to our said attorneys a
       33-1/3% interest in our said causes of action in the event settlement is made
       before suit is filed; and a 40% interest in the event suit is filed and/or tried
       and settlement is made or judgment paid without an appeal; and a 45%
       interest in the event suit is appealed to the appellate courts.

Showalter further asserted that Quintanilla intentionally interfered with this fee agreement

“by offering a covert settlement with the Ramirez Defendants outside of court in which

[Showalter] received no notification of the same, and consequently, no compensation for

his efforts in the underlying lawsuit.” Showalter alleged that “[a]fter nearly a decade of

litigation, [Quintanilla] knew or had reason to know of [Showalter]’s contract with the

Ramirez Defendants.” Finally, Showalter claimed that Quintanilla engaged in a civil

conspiracy with the Ramirez brothers to “unlawfully deprive [him] of his 45% ownership

of settlement proceeds.”

C.     TCPA Motion to Dismiss

       On August 25, 2021, Quintanilla filed a motion to dismiss Showalter’s suit pursuant

to the TCPA, contending that the suit is based on or in response to Quintanilla’s exercise

of the right of petition and that Showalter cannot produce clear and specific evidence to

support his claims. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(a). Specifically, the

                                              4
motion alleged that the TCPA applied to Showalter’s suit because the claims raised

therein implicated Quintanilla’s “making or submitting of communications in the form of

written statements, case filings, settlement agreements and other documents in or

pertaining to judicial proceedings.” See id. § 27.001(4)(A)(i).

        The motion acknowledged that on June 26, 2019, both Abraham and Quintanilla

entered into a “Full and Final Settlement and Release Agreement and Confidentiality

Agreement” with the Ramirez brothers which settled all of the claims made in the 2007

lawsuit (and adjudicated in the 2012 judgment) as well as in the 2018 writ of garnishment

proceeding. The motion stated that, pursuant to the settlement agreement, a check for

$750,000 was delivered to Medina, and the Ramirezes filed an agreed motion to vacate

the writ of garnishment and released all of their claims. 3 The motion argued, however,

that the settlement was not “covert,” as Showalter alleged, because it arose out of “public

judicial proceedings” which were “pending . . . at the time of the settlement.” The motion

further observed that, in section D.2 of the settlement agreement, the Ramirez brothers

expressly represented as follows:

        Plaintiffs, [the Ramirez brothers], warrant and represent that Plaintiffs, [the
        Ramirez brothers], have not assigned, authorized or transferred (in any
        way, whether directly or indirectly) any claims, demands, suits, causes of
        action, charges, or grievances of any kind or character, which Plaintiffs, [the
        Ramirez brothers], had or may have had prior to and including the Effective
        Date against Defendant, [Abraham], and/or Debtor/Defendant, [Quintanilla].


         3 The motion to dismiss further noted that, on January 11, 2021, Medina filed an interpleader in the

underlying suit in which she sought permission to deposit $65,000 in the registry of the court. The
interpleader stated that $32,500 “was held from the settlement proceeds” as to each Ramirez brother
“based on an alleged claim to the funds” by Showalter, but that each brother had directed Medina “not to
tender any of the funds” to Showalter. Medina stated in the interpleader that she “has no claim or any
interest” in those funds. The motion to dismiss also noted that, on March 4, 2021, Abraham filed a plea in
intervention in the underlying 2007 suit “to assert his interest in protecting the confidentiality of the
[settlement agreement] and in preventing its release to non-parties with no interest in its content, or with
adverse interests to [Abraham].” Copies of Medina’s interpleader and Abraham’s plea in intervention were
attached to the motion to dismiss.


                                                     5
       The TCPA motion to dismiss was accompanied by several pieces of evidence,

including an affidavit by Quintanilla supporting the allegations made in the motion. In the

affidavit, Quintanilla denied that he ever knew of, or interfered with, any contract between

the Ramirezes and Showalter. He stated that he had not communicated directly with the

Ramirez brothers in over nine years, and that he had never communicated directly with

Medina or Frost. He averred that “[a]ny and all settlement communications . . . were

handled by my attorney at the time.” Also attached to the motion to dismiss was a sealed

copy of the settlement agreement between Quintanilla and the Ramirezes.

       Showalter filed a response to the motion to dismiss contending that the TCPA does

not apply to his suit because (1) it is based on Quintanilla’s “conduct” rather than a

“communication,” and (2) any “communications that may be theoretically encompassed

by [his] lawsuit” were made “outside of any judicial proceeding.” Showalter’s response

further argued that, even if the TCPA applied to his claims, he produced clear and specific

evidence of a prima facie case for each of his causes of action. He included an affidavit

in which he averred that he “first became aware of being discharged” as counsel for the

Ramirez brothers “in June and July, 2019.” He stated that he did not learn of the

settlement agreement until October 28, 2020, when he received a letter from an attorney

representing Medina. Showalter also averred as follows:

       As a result of the secretive nature of the settlement while I was still the
       attorney of record for the Ramirez [b]rothers, the amount of the judgment
       was significantly compromised and reduced. Even at the reduced amount,
       and due to the secretive nature of the settlement, I was not informed and
       therefore did not receive my the 45% [sic] of the judgment I was entitled to
       under the contract. This is true despite the ten years spent litigating this
       case on a contingent fee contract. To date, I have not received any money
       in exchange for my efforts in the underlying lawsuit. . . .

       I believe my aggressive pursuit of the judgment informs that the settlement
       with the Ramirez [b]rothers was entered into behind my back because

                                             6
        [Quintanilla] knew I would never advise my clients to resolve their case for
        anything less than the full amount of the judgment. I engaged in aggressive
        post[-]judgment discovery upon the assets of [Quintanilla], clearly putting
        them on notice and giving them the motivation to avoid me in settling the
        case. . . .

        The settlement agreement reached in the underlying suit was reached
        without my knowledge and without the knowledge and approval of the
        receiver . . . . The receiver would never have consented to a settlement of
        this kind. Had the settlement been reached without the tortious interference
        of the contract, I would have required and secured the full amount of the
        judgment by collection and I would have taken 45% of the same as required
        under the contract along with expenses.

        Quintanilla filed a reply in which he argued that his entrance into the settlement

agreement and payment to the Ramirez brothers “cannot be the proximate cause of the

Ramirez [b]rothers’·subsequent alleged breach and purported failure to pay [Showalter

his] contingency fee.” Showalter filed a sur-reply in which he argued that Quintanilla’s

actions were, in fact, a proximate cause of his injury because Quintanilla was obliged “to

distribute funds through the receivership” according to the order appointing the receiver,

which stated in relevant part:

        It is further ORDERED that [Quintanilla] continue, until the judgment in this
        cause is fully paid, to turn over to Receiver at Receiver’s address all checks,
        cash, securities, promissory notes, documents of title, and contracts within
        three days of [Quintanilla’s] receipt and possession of such property if, as,
        and when [Quintanilla] come[s] into receipt and possession of any such
        property.[ 4]

Quintanilla asserted in a sur-response that the receiver’s authority was “clearly limited to

the assets of [Quintanilla],” not his debts, and “the consideration used to settle the




        4   Showalter attached to his sur-reply an affidavit by the receiver attesting that he sent notice of his
appointment and a copy of the order appointing him to Quintanilla and that Quintanilla signed the return
receipt. The receiver stated that, to his knowledge, the receivership was never terminated. However, the
trial court sustained Quintanilla’s objections to the receiver’s affidavit on the basis that it was not timely
filed, and Showalter does not challenge that ruling on appeal. Therefore, we do not consider the receiver’s
affidavit in our analysis.


                                                       7
judgment did not come from assets of [Quintanilla],” but rather came from Abraham.

Quintanilla further argued that the receivership had been rendered moot because the

2012 judgment was satisfied.

        At a hearing on November 19, 2021, the trial court heard argument on the motion

to dismiss. Quintanilla’s counsel stated that Abraham funded the settlement payment, on

behalf of himself and his son, in order to extinguish the writ of garnishment. Quintanilla’s

counsel further stated that the settlement agreement was reached only after Showalter

had been discharged as the Ramirez brothers’ counsel. Showalter’s counsel disagreed

and claimed that, in fact, Showalter “did not get discharged until the settlement

happened.” According to counsel, “[o]n the date of the settlement [Showalter] received

correspondence from the Ramirezes discharging him”; however, Showalter was not

informed of the existence of the settlement agreement until Medina contacted him in late

2020, and he was not aware of the amount of the settlement payment until he filed the

instant suit. 5 Showalter’s counsel conceded that, when the settlement was approved by

the 319th District Court, “the receivership would have been terminated.”

        The trial court denied Quintanilla’s motion to dismiss by written order dated

December 7, 2021, and this interlocutory appeal followed. See TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(a)(12). 6


        5After the hearing but before the court’s ruling, Showalter filed an amended petition adding Medina
as a defendant.
        6 On February 2, 2022, after the appeal was perfected but prior to the filing of briefs, Quintanilla’s

appellate counsel filed an affidavit with the trial court attesting that the presiding judge sent emails to the
attorneys dated November 22, December 1, and December 7, 2021, and including copies of those emails.
In the emails, the trial judge stated that he found Honeycutt v. Billingsley, 992 S.W.2d 570, 576 (Tex. App.—
Houston [1st Dist.] 1999, pet. denied)—a case cited by Showalter—to be “instructive,” and that he would
be denying the TCPA motion to dismiss. The emails further stated as follows:
        Both the Berry [v. Nueces County, No. 13-05-383-CV, 2006 WL 1280901, at *1 (Tex.
        App.—Corpus Christi–Edinburg May 11, 2006, pet. denied) (mem. op.)] and Raub [v. Gate

                                                      8
                                             II.     DISCUSSION

        Quintanilla presents five issues on appeal, all of which challenge the trial court’s

denial of his TCPA motion to dismiss. 7 We address the issues together.

A.      Applicable Law and Standard of Review

        The TCPA “protects citizens from retaliatory lawsuits that seek to intimidate or

silence them on matters of public concern.” In re Lipsky, 460 S.W.3d 579, 586 (Tex. 2015)


        Guard Services, L.P., No. 13-15-00097-CV, 2017 WL 2570042, at *1 (Tex. App.—Corpus
        Christi–Edinburg Mar. 30, 2017, no pet.) (mem. op.)] cases leave open the issue of “a case
        in which the parties themselves arrange a secret settlement in order to defraud their own
        attorneys.” . . . [T]he function of discovery is to flesh out the details of such allegations, if
        any. Likewise, if the discovery process reflects no evidence of fraud, the matter may be
        revisited.
Pursuant to Quintanilla’s request, the appellate record was supplemented to include counsel’s affidavit and
the accompanying emails.
         In his brief, Showalter argues that we should not consider the emails because they are not properly
part of the record. We assume, but do not decide, that the emails are not properly part of the appellate
record, and we do not consider them in our analysis.
        7   The issues are presented as follows in Quintanilla’s brief:
        1.        Whether the trial court committed reversible error when it denied [Quintanilla’s]
                  TCPA Motion to Dismiss relying solely on [Honeycutt] . . . and did not follow the
                  holdings in [Berry] and [Raub].
        2.        Whether the trial court committed reversible error in holding that because [sic], in
                  theory, a settling defendant may be liable to the former counsel of the settling
                  plaintiff if there is evidence “the parties themselves arrang[ed] a secret settlement
                  in order to defraud their own attorneys” and by then seemingly finding that
                  [Quintanilla] entered into a “secret settlement” despite there being no evidence
                  submitted by Showalter of any “secret settlement.”
        3.        Whether the trial court committed reversible error in denying [Quintanilla’s] TCPA
                  motion because discovery might reveal evidence of a “secret settlement” or other
                  facts providing prima facie evidence of each element of Showalter’s causes of
                  action.
        4.        Whether the trial court committed reversible error by failing to analyze whether
                  [Quintanilla’s] affirmative defense of justification compelled dismissal of
                  Showalter’s claims.
        ....
        [5.]      Whether in the absence of clear and specific evidence establishing a prima facie
                  case for each element of Appellee’s claims against [Quintanilla], it was error for
                  the trial court to deny the TCPA Motion to Dismiss and to refuse to award
                  [Quintanilla his] attorneys’ fees and expenses.
The analysis and arguments in the brief do not correspond to the issues presented. We will endeavor to
address every issue fairly raised, supported by argument, and necessary to the disposition of the appeal.


                                                        9
(orig. proceeding). A party seeking dismissal under the TCPA has the initial burden to

show that “the legal action is based on or is in response to . . . the party’s exercise of: (A)

the right of free speech; (B) the right to petition; or (C) the right of association.” TEX. CIV.

PRAC. & REM. CODE ANN. § 27.005(b)(1). If the movant meets its initial burden, then the

plaintiff must establish by “clear and specific evidence a prima facie case for each

essential element of the claim in question” to avoid dismissal. Id. § 27.005(c). Even if the

plaintiff makes this showing, the trial court must nevertheless dismiss the action “if the

moving party establishes an affirmative defense or other grounds on which the moving

party is entitled to judgment as a matter of law.” Id. § 27.005(d).

       Our review of a ruling on a TCPA motion to dismiss is de novo. Entravision

Commc’ns Corp. v. Salinas, 487 S.W.3d 276, 281 (Tex. App.—Corpus Christi–Edinburg

2016, pet. denied); Hicks v. Grp. & Pension Adm’rs, Inc., 473 S.W.3d 518, 526 (Tex.

App.—Corpus Christi–Edinburg 2015, no pet.).

B.     Exercise of Right to Petition

       We first address whether the TCPA applies to the claims at issue. Quintanilla

alleged that Showalter’s claims against him were “based on or . . . in response to” his

exercise of the right to petition. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(b)(1)(B).

“Exercise of the right to petition” is defined in the statute as, among other things, “a

communication in or pertaining to . . . a judicial proceeding.” Id. § 27.001(4)(A)(i). Courts

have held that, in this context, a “judicial proceeding” must be “actual” and “pending.”

Long Canyon Phase II & III Homeowners Ass’n v. Cashion, 517 S.W.3d 212, 220 (Tex.

App.—Austin 2017, no pet.); Levatino v. Apple Tree Cafe Touring, Inc., 486 S.W.3d 724,

728 (Tex. App.—Dallas 2016, pet. denied). “‘Communication’ includes the making or



                                              10
submitting of a statement or document in any form or medium, including oral, visual,

written, audiovisual, or electronic.” Id. § 27.001(1); see Adams v. Starside Custom

Builders, LLC, 547 S.W.3d 890, 894 (Tex. 2018) (“Almost every imaginable form of

communication, in any medium, is covered.”). “Pertain” is not defined in the statute but

may mean “to relate directly to; to concern or have to do with.” BLACK’S LAW DICTIONARY

(11th ed. 2019).

        As noted above, Showalter’s live petition at the time of the hearing alleged that

Quintanilla interfered with his fee agreement with the Ramirez brothers “by offering a

covert settlement” to the Ramirezes without notifying Showalter and without

“compensat[ing him] for his efforts in the underlying lawsuit.” 8 Showalter further alleged

that, “[t]o accomplish the object of their agreement, Defendants confidentially exchanged

money or property to satisfy the underlying judgment and intentionally acted to conceal

the effects of their actions from [Showalter].” Showalter concedes that “almost any kind

of statement made by a lawyer to a court during a lawsuit” would qualify as an “exercise

of the right to petition” under the statute, but he contends that “[a]ny communications

made in connection with” the settlement negotiations here “were not made as part of or

in connection with any judicial proceeding, but rather in the course of cutting a secret,

back-room deal.” He asserts that “[a] person cannot render their wrongdoing immune from

judicial review merely by mentioning it to a court, after the fact.”

        We find that the broad statutory language encompasses Showalter’s claims

against Quintanilla. It is undisputed that the 2019 agreement was signed by Abraham,



        8 In his amended petition, Showalter additionally argued that Quintanilla was “aware that the 319th
District Court had appointed a receiver over all of the [Ramirezes’] assets. Nevertheless, all of the
Defendants acted in derogation of that court order and the authority of the receiver.”


                                                   11
Quintanilla, and the Ramirez brothers, and that it settled claims which were then pending

in actual, ongoing judicial proceedings. It is also undisputed that the settlement

agreement was reviewed and approved of by the presiding judge of the 319th District

Court. Thus, the settlement agreement constituted a “communication in a judicial

proceeding.” See TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(4)(A)(i). Showalter

emphasizes that Abraham sought to ensure the confidentiality of the agreement, and he

notes that the agreement was initially filed under seal. 9 But the definition of

“communication” in the TCPA does not require that the statement or document at issue

be made or submitted publicly. Under the very broad statutory language, even a “secret,

back-room deal” may constitute an “exercise of the right to petition” if it is filed with the

court in an active proceeding. See id.

       On appeal, Showalter contends that there “must also be more than a tangential

connection between the claim being made and the communication.” He cites Winstead

PC v. Moore, in which the Dallas Court of Appeals held that the TCPA did not apply to a

claim based on alleged misrepresentations made by a law firm to the plaintiff that the firm

“had met its legal standard of care in preparing” certain documents for submission to the

Securities and Exchange Commission (SEC). 633 S.W.3d 200, 204 (Tex. App.—Dallas

2021, pet. filed). The court held that the alleged misrepresentations were “too remote from

the SEC’s review of those documents to constitute ‘communication[s] in connection with

an issue under consideration or review by a . . . governmental body.’” Id. (applying TEX.

CIV. PRAC. & REM. CODE ANN. § 27.001(4)(B) (stating that “exercise of the right to petition”

includes “a communication in connection with an issue under consideration or review by


       9   The agreement was later unsealed and filed with the trial court in the instant suit.


                                                      12
a . . . governmental body”)). Here, the relationship between the settlement negotiations

and agreement and the judicial proceedings which it settled was more than merely

tangential. At the very least, the settlement negotiations and agreement between

Quintanilla and the Ramirezes constitute “communications . . . pertaining to” the pending

judicial proceedings. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(4)(A)(i); see also

Jetall Cos. v. Johanson, No. 01-19-00305-CV, 2020 WL 6435778, at *3 (Tex. App.—

Houston [1st Dist.] Nov. 3, 2020, no pet.) (mem. op.) (concluding that communications

which “culminated in the execution of” a written settlement agreement “pertain[ed] to” the

lawsuit which the agreement settled).

       Showalter’s claims against Quintanilla are “based on or . . . in response to” “a

communication in or pertaining to . . . a judicial proceeding.” See TEX. CIV. PRAC. & REM.

CODE ANN. §§ 27.001(4)(A)(i), 27.005(b)(1)(B). Therefore, the TCPA applies.

C.     Clear and Specific Evidence of Prima Facie Case

       Having concluded that the TCPA applies to the claims at issue, we proceed to

consider whether Showalter produced clear and specific evidence to establish a prima

facie case as to each element of those claims. A “prima facie case,” as used in the TCPA,

means “evidence that is legally sufficient to establish a claim as factually true if it is not

countered.” S & S Emergency Training Sols., Inc. v. Elliott, 564 S.W.3d 843, 847 (Tex.

2018). It represents the “minimum quantity of evidence necessary to support a rational

inference that the allegation of fact is true.” KTRK Television, Inc. v. Robinson, 409

S.W.3d 682, 688 (Tex. App.—Houston [1st Dist.] 2013, pet. denied). In the context of the

TCPA, “clear” has been interpreted to mean “unambiguous,” “sure,” or “free from doubt,”

while “specific” has been interpreted to mean “explicit” or “relating to a particular named



                                             13
thing.” In re Lipsky, 460 S.W.3d at 590.

       Against Quintanilla, Showalter asserted claims of tortious interference with an

existing contract and civil conspiracy. The essential elements of a tortious interference

claim are: (1) the existence of a valid contract subject to interference; (2) the defendant

willfully and intentionally interfered with the contract; (3) the interference proximately

caused the plaintiff’s injury; and (4) the plaintiff incurred actual damage or loss. Cmty.

Health Sys. Prof’l Servs. Corp. v. Hansen, 525 S.W.3d 671, 689 (Tex. 2017) (citing

Butnaru v. Ford Motor Co., 84 S.W.3d 198, 207 (Tex. 2002)). To establish a civil

conspiracy claim, a plaintiff must establish that: (1) a combination of two or more persons;

(2) sought to accomplish an object or course of action; (3) reached a meeting of the minds

on the object or course of action; and (4) took one or more unlawful, overt acts in

pursuance of the object or course of action; (5) which proximately caused damages. First

United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214, 222 (Tex. 2017).

       As noted, Showalter stated in his affidavit that Quintanilla knew of his contingency

fee arrangement with the Ramirezes because Quintanilla was present at the 2012 trial,

during which Showalter offered testimony to that effect. On appeal, Showalter cites

Honeycutt v. Billingsley, among other cases, for the proposition that “a lawyer [may]

recover when a case in which he had a contingent fee interest was settled behind his

back without his knowledge, by parties who were aware of his interest.” 992 S.W.2d 570

(Tex. App.—Houston [1st Dist.] 1999, pet. denied); see Seiter v. Marschall, 147 S.W. 226,

228–29 (Tex. 1912); Galveston, Harrisburg & San Antonio Ry. Co. v. Ginther, 72 S.W.

166, 167 (Tex. 1903); Travelers Fire Ins. v. Steinmann, 276 S.W.2d 849, 851 (Tex. App.—

Dallas 1955, writ ref’d n.r.e.); Groves-Barnes Lumber Co. v. Freeman, 33 S.W.2d 218,



                                            14
219 (Tex. App.—Texarkana 1930, no writ); see also Hagood v. Madhavan Pisharodi,

M.D., P.A., No. 13-17-00672-CV, 2019 WL 6795869, at *4 (Tex. App.—Corpus Christi-

Edinburg Dec. 12, 2019, no pet.) (mem. op.); GEICO Choice Ins. v. Stern, No. 01-18-

00013-CV, 2019 WL 3819518, at *4 (Tex. App.—Houston [1st Dist.] Aug. 15, 2019, no

pet.) (mem. op.); Mallory v. Arctic Pipe Inspection Co., No. 01-12-00979-CV, 2014 WL

701123, at *5 (Tex. App.—Houston [1st Dist.] Feb. 20, 2014, pet. denied) (mem. op.).

       In Honeycutt, a woman was injured in a car accident and signed a contract with

attorney Billingsley to represent her in a suit arising out of the accident. 992 S.W.2d at

573. The contract stated that, as compensation, Honeycutt would assign to Billingsley “an

undivided interest in her claim” of “40% if a collection or settlement was made after suit

was filed.” Id. The contract also stated that neither the client nor the attorney was to make

a settlement without the other’s consent. Id. Later, the parties signed an agreement

referring Honeycutt’s claims from Billingsley to another attorney, Jensen. Id. at 574. The

referral agreement stated that Billingsley was entitled to forty percent of the fees to which

he was entitled under the original agreement and that Jensen was entitled to sixty percent.

Id. at 575. The following year, Jensen withdrew from the case and Honeycutt retained

new counsel without a referral agreement, but she did not advise Billingsley. Id. Billingsley

later intervened in Honeycutt’s case, asserting that he had a forty percent interest in her

claim under the original agreement. Id. The jury found that Honeycutt failed to comply

with the original fee agreement and that Billingsley was entitled to $13,000 in damages.

Id. at 576. The First Court of Appeals held that there was legally and factually sufficient

evidence to support the jury’s findings that the affirmative defenses of novation and

accord and satisfaction did not excuse Honeycutt’s breach of contract. Id. at 577–80



                                             15
(noting that Billingsley was the “only attorney ever given an express assignment” of

Honeycutt’s claim, and that he testified the referral agreement “was not intended to

discharge the contingency fee agreement”).

       Honeycutt is distinguishable. First, there is no indication that Showalter and the

Ramirez brothers agreed, as part of their fee arrangement, that neither party was to make

a settlement without the other’s consent. Second, and more importantly, the question at

issue in Honeycutt was whether the attorney, Billingsley, could recover against his former

client, Honeycutt, who was a party to the contingency fee agreement. Thus, to the extent

that Honeycutt holds “a lawyer [may] recover when a case in which he had a contingent

fee interest was settled behind his back without his knowledge,” it holds only that the

attorney may recover from the former client in that situation. It does not establish that the

attorney may recover his fees from the defendant in the lawsuit when that defendant

settles its claims with the attorney’s former client, regardless of whether the defendant

knew of the contingency fee arrangement.

       In Texas, a lawyer’s rights based on a contingent fee contract are “wholly derivative

from those of his client.” Dow Chem. Co. v. Benton, 357 S.W.2d 565, 567 (Tex. 1962).

Thus, “if an attorney hired on a contingent-fee basis is discharged without cause before

the representation is completed, the attorney may seek compensation in quantum meruit

or in a suit to enforce the contract by collecting the fee from any damages the client

subsequently recovers.” Hoover Slovacek LLP v. Walton, 206 S.W.3d 557, 561 (Tex.

2006); see Mandell & Wright v. Thomas, 441 S.W.2d 841, 847 (Tex. 1969); Rocha v.

Ahmad, 676 S.W.2d 149, 156 (Tex. App.—San Antonio 1984, writ dism’d). But the party

against whom the attorney may sue for this breach is his former client, not the opposing



                                             16
party in the underlying litigation. See Mandell & Wright, 441 S.W.2d at 847 (allowing

attorney to sue client after termination); Law Offices of Windle Turley, P.C. v. Ghiasinejad,

109 S.W.3d 68, 70–71 (Tex. App.—Fort Worth 2003, no pet.); see also Raub v. Gate

Guard Servs., L.P., No. 13-15-00097-CV, 2017 WL 2570042 (Tex. App.—Corpus Christi–

Edinburg Mar. 30, 2017, no pet.) (mem. op.); Berry v. Nueces Cnty., No. 13-05-383-CV,

2006 WL 1280901 (Tex. App.—Corpus Christi–Edinburg May 11, 2006, pet. denied)

(mem. op.).

       This Court has previously held in two memorandum opinions that an attorney

lacked standing to sue his former client’s adversary for contingency fees owed by the

former client. See Raub, 2017 WL 2570042, at *3; Berry, 2006 WL 1280901, at *3.

Showalter notes that, in both of those cases, we specifically distinguished the facts therein

from a hypothetical situation “in which the parties themselves arrange a secret settlement

in order to defraud their own attorneys.” Raub, 2017 WL 2570042, at *3; Berry, 2006 WL

1280901, at *3 (citing Ginther, 72 S.W. at 167). Showalter suggests that this is one of

those situations.

       We disagree. Even assuming that a defendant could theoretically be liable to the

plaintiff’s former attorney by settling their case in certain circumstances, Showalter’s

evidence does not establish a prima facie case supporting that theory. Specifically, there

is no clear and specific evidence that Quintanilla sought to defraud Showalter by settling

his claims against the Ramirezes. Although Showalter testified at trial in the underlying

case that he had a contingency fee agreement with the Ramirezes, he did not testify that

the Ramirezes had assigned a portion of their claim to him. There is no evidence in the

record, clear and specific or otherwise, which would tend to establish that Quintanilla



                                             17
knew that Showalter owned an interest in the Ramirezes’ claim. To the contrary, the

Ramirez brothers explicitly affirmed in the settlement agreement that they had not

assigned any of the claims being settled to any other party.

       Moreover, to prove the second element of a tortious interference claim, the

defendant must show that “the actor desires to cause the consequences of his act, or that

he believes that the consequences are substantially certain to result from it.” Cmty. Health

Sys. Prof’l Servs. Corp., 525 S.W.3d at 689 (quoting Sw. Bell Tel. Co. v. John Carlo Tex.,

Inc., 843 S.W.2d 470, 472 (Tex. 1992)). There is no evidence in the record, clear and

specific or otherwise, indicating that Quintanilla intended for the Ramirezes to dishonor

their contingency fee agreement with Showalter, or that Quintanilla believed the

Ramirezes were substantially likely to do so as a result of the settlement. Instead, the

record reflects that Quintanilla promptly paid the amount he owed under the settlement

agreement, which actually exceeded the principal amount of the damages awarded in the

2012 judgment.

       For the foregoing reasons, we conclude Showalter failed to meet his burden to

produce clear and specific evidence supporting a prima facie case on his tortious

interference claim. Further, because Showalter’s civil conspiracy claim is dependent on

a finding that Quintanilla committed an “overt, unlawful” act by negotiating and entering

into a settlement agreement with the Ramirez brothers, we further conclude that

Showalter failed to meet his burden to produce clear and specific evidence supporting a

prima facie case on that claim. See First United Pentecostal Church of Beaumont, 514

S.W.3d at 222; see also Agar Corp. v. Electro Circuits Int’l, LLC, 580 S.W.3d 136, 140

(Tex. 2019) (noting that liability for civil conspiracy “depends on injury from the underlying



                                             18
tort, not the conspiracy itself”). We need not address whether Quintanilla established his

affirmative defenses. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(d); TEX. R. APP. P.

47.1. Quintanilla’s issues on appeal are sustained.

                                   III.   CONCLUSION

       We reverse the trial court’s judgment. The cause is remanded with instructions to

grant Quintanilla’s TCPA motion to dismiss; to award court costs and attorney’s fees to

Quintanilla, see TEX. CIV. PRAC. & REM. CODE ANN. § 27.009(a)(1); to consider whether to

award sanctions to Quintanilla, see id. § 27.009(a)(2); and for further proceedings

consistent with this opinion.


                                                              NORA LONGORIA
                                                              Justice

Delivered and filed on the
20th day of October, 2022.




                                           19